Citation Nr: 0927924	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
death benefits. 


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant alleges that her spouse, now deceased, had 
active service in the U.S. Armed Forces from December 1941 
through December 1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from letter denials dated in February 2007 and 
November 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines in which 
entitlement to burial benefits and in which entitlement to 
dependency and indemnity compensation, death pension, accrued 
benefits, and burial benefits was denied.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2007).


FINDING OF FACT

The appellant's spouse is not shown to have had recognized 
active military, naval, or air service, and is not an 
individual or a member of a group considered to have 
performed active military, naval, or air service in the Armed 
Forces of the United States.


CONCLUSION OF LAW

The appellant's spouse does not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA benefits. 
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to VA death benefits based 
on her spouse's alleged service as a member of the U.S. Armed 
Forces in the Far East (USAFFE) between 1941 and 1945.

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  Because 
the law and not the evidence is dispositive in the instant 
case, additional factual development would have no bearing in 
the ultimate outcome.  Accordingly, VCAA can have no effect 
on this appeal.  See Dela Cruz, supra; see also Manson v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim.").

In any event, in a letter dated in October 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim for benefits, including 
what part of that evidence she was to provide and what part 
VA would attempt to obtain for her.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter also generally advised 
the appellant to submit any additional information in support 
of her claim and of the nature of evidence needed.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such, the 
Board finds that VA met its duty to notify the appellant of 
her rights and responsibilities under the VCAA.

II. Basic Eligibility Requirements

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody or, if 
the copy was submitted by an accredited agent, attorney or 
service organization representative who has successfully 
completed VA-prescribed training on military records, and who 
certifies that it is a true and exact copy of either an 
original document or of a copy issued by the service 
department or a public custodian of records; and (2) the 
document contains needed information as to length, time, and 
character of service; and (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a Guerrilla.  38 C.F.R. §§ 3.20, 3.41.  
Moreover, the United States Court of Appeals for Veterans 
Claims Court has held that a service department determination 
as to an individual's service shall be binding on the VA.  
Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

In this claim, the appellant seeks eligibility for VA 
benefits. The appellant contends that her deceased spouse 
served in the 101st Infantry Division, attached 31st U.S. 
Army, "A" Company, 112th Provincial Battalion, 110th 
Division, M.D., 8th U.S. Army.  She has submitted various 
documents, to include a certificate of honorable discharge 
from the U.S. Army showing the Veteran was discharged from 
the above-named unit at Agusan Pequeno, Butuan, Agusan, P.I., 
in December 1945 and signed by a Colonel, U.S. Army, Adjutant 
General.  Also of record at the time of the appellant's 
spouse's death were two other documents:  (1) a document 
signed by the same colonel attesting to the appellant's 
spouse's service in 1" Company, 3rd Battalion, 101st Infantry 
attached 31st U.S. Army, A Company, 112th Provisional 
Battalion attached 8th U.S. Army and that the individual 
served in the U.S. Army, USAFFE and USFIP, Armed Forces of 
the Philippines for the purposes of obtaining salary 
adjustment; and (2) an affidavit of an individual who 
attested that the appellant's spouse was inducted in the 
USAFFE in September 1941 and appeared on the roster of troops 
for "L" Company, 3rd Battalion, 101st Infantry Regiment and 
served under the affiant.

In October 2006, pursuant to a claim by the appellant's 
spouse, which considered the above-described documents, the 
NPRC certified that the appellant's spouse had no service as 
a member of the Philippine Commonwealth Army including the 
recognized Guerillas in the service of the USAFFE.  The RO 
requested verification of this finding in December 2006 and 
received verification in January 2007 that no change in the 
October 2006 finding was warranted.

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying 
service is binding on VA.  See Duro; Dacoron.  The service 
department has determined that the appellant's spouse had no 
qualifying service.  The Board acknowledges that the 
appellant has submitted documents in support of her claim.  
However, the documents submitted by the appellant do not 
comply with 38 C.F.R. § 3.203 as such were not issued by the 
service department, and the copies of documents purported to 
have been issued by the service department are not properly 
certified as true and exact copies by a public custodian of 
records or an otherwise accredited agent, attorney or service 
organization representative who has had the required 
training.  In the context of this regulation, the Board 
concludes that the term "service department" means an 
entity recognized by the United States Government rather than 
a service department of a foreign government.

In cases for VA benefits where the requisite Veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA. Duro, supra.  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies qualifying service.  Soria, 118 F.3d 
at 749.

As the service department's determination as to the service 
of the appellant's spouse is binding on VA, the Board 
concludes that the appellant's spouse is not considered a 
"veteran" for purposes of entitlement to VA benefits. 
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


